Third District Court of Appeal
                            State of Florida

                         Opinion filed July 5, 2018.
      Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D17-1678
                      Lower Tribunal No. 15-10254
                          ________________


                                Jose Diaz,
                                 Appellant,

                                     vs.

                               Lino Calvo,
                                 Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge E.
Cueto, Judge.

     Cohen Law and Danielle A. Cohen Higgins, for appellant.

      Waldman Barnett and Glen H. Waldman and Michael A. Azre, for
appellee.


Before SALTER, EMAS and LOGUE, JJ.

     SALTER, J.
      Jose R. Diaz Duahajre (“Mr. Diaz”) appeals a final default judgment

for $319,252.95 in trebled damages for civil theft, lesser amounts on other

causes of action that are partially duplicative of the civil theft award, and

prejudgment interest.    We affirm the final judgment in all significant

respects, but remand for the ministerial correction of a $21.00 error in

computation.

      Clear and convincing evidence supported the trial court’s decision to

strike Mr. Diaz’s defenses and enter a default. Mr. Diaz was shown to have

threatened a key witness and to have attempted to extort the witness into

false testimony. The trial court’s power to impose these extreme sanctions

“is indispensable to the proper administration of justice, because no litigant

has a right to trifle with the courts.” Ramey v. Haverty Furniture Cos., Inc.,

993 So. 2d 1014, 1018 (Fla. 2d DCA 2008) (quoting Tri Star Invs., Inc. v.

Miele, 407 So. 2d 292, 293 (Fla. 2d DCA 1981) (recognizing that the power

should be exercised cautiously and sparingly). See also Willie-Koonce v.

Miami Sunshine Transfer & Tours Corp., 233 So. 3d 1271 (Fla. 3d DCA

2017).

      Addressing Mr. Diaz’s arguments that the damages claimed by the

appellee should have been characterized as unliquidated rather than

liquidated, we disagree.      The underlying civil theft count claimed



                                      2
“$106,410.65 (71,500 euros)” in liquidated damages before trebling,

itemized for each of three transactions. “Where a default is entered, the

defaulting party admits entitlement to liquidated damages, but not

unliquidated damages. Cellular Warehouse[, Inc. v. GH Cellular, LLC], 957

So. 2d [662,] 666 [(Fla. 3d DCA 2007)]. Damages are liquidated when the

exact amount due may be determined from the pleadings.”                 1445

Washington Ltd. P’ship v. Lemontag, 19 So. 3d 1079, 1081 (Fla. 3d DCA

2009). Before entry of the final default judgment, the appellee filed a notice

that he would not seek or obtain any unliquidated damages on the counts of

the complaint which did not specify an exact amount.

      Trebling the “exact amount” specified in the civil theft count of the

appellee’s complaint produces a total of $319,231.95, rather than the

$319,252.95 figure included within the final default judgment. For this

reason, we remand the case to the trial court for the ministerial purpose of

making the correction (and any necessary adjustment to the amount of

prejudgment interest computed in the final judgment) and amending the

judgment accordingly. In all other respects, we affirm the judgment.




                                      3